Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 14 is objected to because of the following informalities:  
Claim 14 recites “the battery pack charging voltage target “which lack antecedence basis. 
Examiner will examine/interpret as “a battery pack charging voltage target “. 
Appropriate correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (US 20170288425). 

As to claim 1, Fukushima discloses an electronic device (Fig. 4, Energy Storage System 10) comprising:
 a battery pack (a battery module 20) having first and second battery cells coupled electrically in series (assembled battery 30), wherein the first battery cell stores a first charge and the second battery cell stores a second charge and wherein ([0070].. a difference in charge amount… between the respective secondary batteries 31), when the battery pack is in a quiescent state ([0070] after equalization processing is completed and charge amounts of the plurality of secondary batteries 31 are substantially equal to each other, the discharge circuit 65 is not operating. This state of battery module 20 identified as “quiescent state”), the first battery cell is characterized by a first parasitic current (i.e. self-discharge current of batteries 31) and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current ([0070] after equalization, a difference in charge amount among secondary batteries 31 is generated due to variation in self discharge capacity (eventually self-discharge current) between the respective secondary batteries 31); and 
control circuitry (Fig. 4 CPU 71) configured to determine an increase in a difference between the first charge and the second charge due to discharging the battery pack for a discharge period (DT) by using information on the first and second parasitic currents ([0072] and Fig. 13 S110. CPU 71 calculates self-discharge capacity [mAh] during the non-operating time (time difference DT) of the discharge circuit 65 by multiplying values of self discharge currents [mA] of the respective . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupu (US 20090096420) 
As to claim 7, Lupu discloses Battery circuitry (Fig. 1), comprising: first and second battery cells coupled in series (Fig. 1 102) between a first terminal (positive node of cell 102_1) and a second terminal (negative node of cell 102_1); and 
control circuitry (Monitoring circuitry 120) configured to measure a voltage across the first and second terminals ([0016] Although Lupu’s monitoring circuit 120 can monitor individual cell voltages for cells 102_1-102_n, Lupu is silent as to  the identified first and second terminals. 
However, it would obvious to one of ordinary skill in the art for Lupu to add the individual cell voltages measured ([0016]) to determine the total cell voltage (i.e. voltage across the first and second terminals) in order to determine if the entire pack voltage meets the needs of its load.
Lupu further discloses the control circuitry (Monitoring circuitry 120) configured to track changes in a difference in charge between the first and second battery cells without measuring individual voltages on the first and second battery cells (Fig. 4 where Lupu shows an embodiment of measuring difference in charge between the first and second battery cells (Fig. 4, 418) and balance the cells according to a state-of-charge of each cell instead of a cell voltage of each cell (422 and [0043]). 
Claim 1-2 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupu (US 20090096420) in view of Fukushima (US 20170288425). 
As to claim 1, Lupu discloses an electronic device (Fig. 4, Energy Storage System 10) comprising:
 a battery pack (Fig. 1 ,102) having first and second battery cells coupled electrically in series (Fig. 1), wherein the first battery cell stores a first charge and the second battery cell stores a second charge (Fig. 4 408 SOC of each cell is calculated).
wherein when the battery pack is in a quiescent state, the first battery cell is characterized by a first parasitic current and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current; and control circuitry configured to determine an increase in a difference between the first charge and the second charge due to discharging the battery pack for a discharge period by using information on the first and second parasitic currents.
Fukushima teaches when the battery pack is in a quiescent state ([0070] after equalization processing is completed and charge amounts of the plurality of secondary batteries 31 are substantially equal to each other, the discharge circuit 65 is not operating. This state of battery module 20 identified as “quiescent state”), the first battery cell is characterized by a first parasitic current (i.e. self-discharge current of batteries 31) and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current ([0070] after equalization, a difference in charge amount among secondary batteries 31 is generated due to variation in self discharge capacity (eventually self-discharge current) between the respective secondary batteries 31); 
control circuitry (Fig. 4 CPU 71) configured to determine an increase in a difference between the first charge and the second charge due to discharging the battery pack for a discharge period (DT) by using information on the first and second parasitic currents ([0072] and Fig. 13 S110. CPU 71 calculates self-discharge capacity [mAh] during the non-operating time (time difference DT) of the discharge . 
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Lupu to wherein when the battery pack is in a quiescent state, the first battery cell is characterized by a first parasitic current and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current; and control circuitry configured to determine an increase in a difference between the first charge and the second charge due to discharging the battery pack for a discharge period by using information on the first and second parasitic currents, in order to decide the highest charge to charge the secondary batteries 31 in order to avoid an overvoltage state (do not exceed 4V) as taught by Fukushima [0073]).
As to claim 2, Lupu in view of Fukushima teaches the electronic device of claim 1, wherein the control circuitry is configured to: determine a decrease in the difference between the first and second charge due to charging the battery pack for a charging period (while the battery pack is in a charging phase (402) SOC of the cells are determined and balanced if the difference between the minimum SOC and the maximum SOC is above a threshold. (416 to 418,422). Difference between the minimum SOC and the maximum SOC is determined after balancing (from step 422 . 
As to claim 8, Lupu discloses the battery circuitry of claim 7, wherein the first battery cell stores a first charge and the second battery cell stores a second charge (Fig. 4 408 SOC of each cell is calculated).
Lupu further discloses and wherein the control circuitry is configured to maintain information on a difference between the first and second charges during charging of the first and second battery cells (while the battery pack is in a charging phase (402) SOC of the cells are determined and balanced if the difference between the minimum SOC and the maximum SOC is above a threshold. (416 to 418,422). Difference between the minimum SOC and the maximum SOC is continuously monitored).
Lupu does not disclose/teach wherein when the battery pack is in a quiescent state the first battery cell is characterized by a first parasitic current and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current, wherein the control circuitry is configured to maintain information on a difference between the first and second charges during discharging of the first and second battery cells.
Fukushima teaches when the battery pack is in a quiescent state ([0070] after equalization processing is completed and charge amounts of the plurality of secondary batteries 31 are substantially equal to each other, the discharge circuit 65 is not , the first battery cell is characterized by a first parasitic current (i.e. self-discharge current of batteries 31) and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current ([0070] after equalization a difference in charge amount among secondary batteries 31 is generated due to variation in self - discharge capacity (eventually self-discharge current) between the respective secondary batteries 31), wherein the control circuitry is configured to maintain information on a difference between the first and second charges during discharging of the first and second battery cells [0073] the CPU 71 decides a charge voltage V1 of the assembled battery 30 based on the difference in charge amount between the secondary batteries 31 due to calculated self-discharge capacities [0072]. As such the CPU stores the difference in charge amount (i.e. maintain information on a difference between the first and second charges) in order to calculate its charging voltage).
It would have been obvious to a person of ordinary skill in the art to modify the battery circuitry of Lupu to wherein when the battery pack is in a quiescent state the first battery cell is characterized by a first parasitic current and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current, wherein the control circuitry is configured to maintain information on a difference between the first and second charges during discharging of the first and second battery cells, in order to decide the highest charge to charge the secondary batteries 31 in order to avoid an overvoltage state (do not exceed 4V) as taught by Fukushima [0073]).

As to claim 9, Lupu in view of Fukushima teaches the battery circuitry of claim 8, wherein the control circuitry is configured to determine an amount to increase the difference between the first and second charges during discharging of the first and second battery cells ([0072] of Fukushima the CPU 71 estimates a difference in charge amount by calculating the difference between the largest self-discharge capacity and the smallest self-discharge capacity). 
As to claim 10, Lupu in view of Fukushima teaches the battery circuitry of claim 9 wherein the control circuitry is configured to determine the amount to increase the difference between the first and second charges based on a duration (time difference DT) associated with the discharging (([0072]… estimate the difference in charge amount by the multiplication of the difference in self discharge current between the secondary batteries 31 and the time difference DT). 
As to claim 11, Lupu in view of Fukushima teaches the battery circuitry of claim 10 wherein the control circuitry comprises switching circuitry and bleed resistors (Fiug. 1 resistors 106 and switches 104)configured to balance the first and second battery cells during charging (Fig. 4 422 of Lupu during the charging phase (402) the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 [0043] and [0048]). 
Claims 3-6, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupu (US 20090096420) in view of Fukushima (US 20170288425) in further view of Taylor Jr  (US 20190115768). 
As to claim 3, Lupu in view of Fukushima teaches the electronic device of claim 2, wherein the control circuitry is configured to control charging of the battery pack (Fig. 4 (402) [0039]  of Lupu charging phase)
Lupu in view of Fukushima does not teach wherein the control circuitry is configured to control charging of the battery pack using a battery pack charging voltage target. 
Taylor Jr teaches control charging of the battery pack using a battery pack charging voltage target.  (Fig. 3B-3F [0051]-[0056] .. stopping the supply of current flowing into the battery units after determining that the one or more battery units are substantially (e.g., completely) charged. Total voltage of battery pack when charging stops identified as charging voltage target).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Lupu to include control charging of the battery pack using a battery pack charging voltage target, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].
As to claim 4, Lupu in view of Fukushima in view of Taylor Jr teaches the electronic device of claim 3 wherein the control circuitry comprises a first bleed resistor and first switch associated with the first battery cell (Fig. 1 resistor 106 and switch 104_1 of Lupu) and a second bleed resistor and second switch associated with the second battery cell (Fig. 1 resistor 106_2 and switch 104_2 of Lupu). 
As to claim 5, Lupu in view of Fukushima in view of Taylor Jr  teaches the electronic device of claim 4 wherein the control circuitry is configured to close a selected one of the first and second switches to switch into use a selected one of the first and second bleed resistors during charging when a threshold state of charge on a selected one of the first and second battery cells is exceeded (Fig. 4 422 of Lupu the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 [0043] and [0048]. SOC of battery cells at a balanced stated is identified as “Threshold SOC”). 
As to claim 6, Lupu in view of Fukushima in view of Taylor Jr teaches the electronic device of claim 5.
Lupu in view of Fukushima does not teach wherein the control circuitry is configured to determine the battery pack charging voltage target to use based at least partly on information on when the threshold state of charge is exceeded. 
Taylor Jr teaches wherein the control circuitry is configured to determine the battery pack charging voltage target to use based at least partly on information on when the threshold state of charge is exceeded.  (Fig. 3B-3F [0056]-[0057] balancing and charging of all cells continue until all cells are charged to 100 SOC.  Total voltage of battery pack when charging stops identified as charging 
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Lupu to include wherein the control circuitry is configured to determine the battery pack charging voltage target to use based at least partly on information on when the threshold state of charge is exceeded, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].
As to claim 12, Lupu in view of Fukushima teaches the battery circuitry of claim 11 wherein the control circuitry is configured to maintain the information on the difference between the first and second charges (Fig. 4 S418) at least partly by determining when bleed resistors are switched into use during charging (Fig. 4 422 of Lupu. During charging (402)  the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 [0043] and [0048]). Detection of difference between the first and second charges (S418) continues before and after switch 104 is activated (i.e. 422 back to 404-418)
Lupu in view of Fukushima does not disclose/teach wherein the control circuitry is configured to maintain the information on the difference between the first and second charges at least partly by measuring charging duration. 
Taylor Jr teaches wherein the control circuitry is configured to maintain the information on the difference between the first and second charges at least partly by measuring charging duration (FIGS. 3A-3F and [0057] during charging bypass circuits .
It would have been obvious to a person of ordinary skill in the art to modify the battery circuitry of Lupu to wherein the control circuitry is configured to maintain the information on the difference between the first and second charges at least partly by measuring charging duration, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].
As to claim 13, Lupu in view of Fukushima in view of Taylor Jr teaches the battery circuitry of claim 12 wherein the first and second battery cells form a battery pack (Fig. 1).
Lupu in view of Fukushima does not disclose/teach wherein the control circuitry is configured to use the information maintained on the difference between the first and second charges in determining a battery pack charging voltage target to use in charging the battery pack
Taylor Jr teaches wherein the control circuitry is configured to use the information maintained on the difference between the first and second charges in determining a battery pack charging voltage target to use in charging the battery pack (Fig. 3B-3F [0057] during charging, bypass circuits are activated and deactivated over time based on whether the cells potential are equivalent to each other. Then battery units are charged until all units charged to hundred percent of their potential. Total voltage of battery pack when charging stops identified as charging voltage target).
It would have been obvious to a person of ordinary skill in the art to modify .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupu (US 20090096420) in view of Fukushima (US 20170288425) in further view of Taylor Jr  (US 20190115768) in further view of Morita (US 20170069938). 
As to claim 14, Lupu in view of Fukushima in view of Taylor Jr teaches the battery circuitry of claim 12, wherein the control circuitry is configured to determine the battery pack charging voltage target using the information maintained on the difference between the first and second charges, charging duration information (Fig. 3B-3F [0057] of Taylor Jr during charging, bypass circuits are activated and deactivated over time based on whether the cells potential are equivalent. Then battery units are charged until all units charged to hundred percent of their potential (i.e. charging is based on duration and SOC difference between cells). Total voltage of battery pack when charging stops identified as charging voltage target). 
Lupu in view of Fukushima of Taylor Jr does not disclose/teach wherein the control circuitry is configured to determine the battery pack charging voltage target using the open-circuit-voltage-versus-charge information for the cells.
Morita teaches wherein the control circuitry (controller that performs method in .
It would have been obvious to a person of ordinary skill in the art to modify the battery circuitry of Lupu to wherein the control circuitry is configured to determine the battery pack charging voltage target using the open-circuit-voltage-versus-charge information for the cells, in order to prolong the life of the secondary battery 110, as taught by Morita [0042].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupu (US 20090096420) in view of Taylor Jr (US 20190115768). 
As to claim 15, Lupu discloses a battery system for an electronic device, comprising:
 a battery pack formed from first and second battery cells coupled in series (Fig. 1,102) between first and second battery pack terminals (positive node of cell 102_1 and negative node of cell 102_1); 
a first bleed resistor and first switch coupled across the first battery cell (Fig. 1 resistor 106 and switch 104_1 of Lupu); a second bleed resistor and second switch coupled across the second battery cell(Fig. 1 resistor 106_2 and switch 104_2 of Lupu); 
a voltage sensor (Monitoring circuitry 120) coupled between the first and second battery pack terminals (Fig. 1); 
control circuitry that includes charging circuitry configured to supply a charging current that flows through the battery pack between the first and second terminals to charge the battery pack (Fig. 4 control circuitry that charges pack as specified in Fig. 4 402 and executes method in Fig.4), wherein the control circuitry is configured to: control the first and second switches during charging of the battery pack to short a selected one of the first and second bleed resistors across a selected one of the first and second battery cells (Fig. 4 422 of Lupu. During charging (402)  the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 [0043] and [0048]); 
Lupu does not disclose/teach control circuitry is configured to control the charging circuitry to charge the battery pack to a target battery pack charging voltage target determined at least partly based on information on a difference between a first charge on the first battery cell and a second charge on the second battery cell.
Taylor Jr teaches wherein the control circuitry is configured to control the charging circuitry to charge the battery pack to a target battery pack charging voltage  (Fig. 3B-3F [0057] of Taylor Jr during charging, bypass circuits are activated and deactivated over time based on whether the cells potential are equivalent. Then battery units are charged until all units charged to hundred percent of their potential. Total voltage of battery pack when charging stops identified as charging voltage target).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Lupu to be configured to control the charging circuitry to charge the battery pack to a target battery pack charging voltage target determined at least partly based on information on a difference between a first charge on the first battery cell and a second charge on the second battery cell, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupu (US 20090096420) in further view of Taylor Jr  (US 20190115768) in further view of Morita (US 20170069938). 
As to claim 16, Lupu in view of Taylor Jr teaches the battery system of claim 15, wherein the control circuitry is configured to use the information on the difference between the first charge on the first battery cell and the second charge on the second battery cell in determining the battery pack charging voltage target (Fig. 3B-3F [0057] of Taylor Jr during charging, bypass circuits are activated and deactivated over time based on whether the cells potential are equivalent. Then battery .  
Lupu in view of Taylor Jr does not disclose/teach wherein the control circuitry is configured to use open-circuit-voltage-versus-charge information for the first and second battery cells in determining the battery pack charging voltage target.
Morita teaches wherein the control circuitry (controller that performs method in Fig. 1) is configured to use open-circuit-voltage-versus-charge information for the battery cell in determining the battery pack charging voltage target (Fig. 2, 7 S202. By referring to this stored open circuit potential curve, the end-of -charge potential estimation unit 130 may estimate end-of -charge potential in the fully charged state of the secondary battery 110 at the current battery capacity ([0035][0037]).  End-of-charge voltage of the secondary battery 110 is determines (S204) and battery 110 is charged the battery according (S205 and [0041])
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Lupu to be configured to use open-circuit-voltage-versus-charge information for the first and second battery cells in determining the battery pack charging voltage target, in order to prolong the life of the secondary battery 110, as taught by Morita [0042].
Claims 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lupu (US 20090096420) in further view of Taylor Jr  (US 20190115768) ) in view of Fukushima (US 20170288425).
As to claim 17, Lupu in view of Taylor Jr  teaches the battery system of claim 15 wherein the control circuitry is configured to maintain the information on the difference between the first charge on the first battery cell and the second charge on the second battery cell (Fig. 4 S418) during charging of the battery pack (Fig. 4 422 of Lupu. During charging (402)  the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 [0043] and [0048]). Detection of difference between the first and second charges (S418) continues after switch 104 is activated (i.e. 422 back to 404-418).
Lupu in view of Taylor Jr does not teach the control circuitry is configured to maintain the information on the difference between the first charge on the first battery cell and the second charge on the second battery cell discharging of the battery pack.
Fukushima teaches wherein the control circuitry is configured to maintain the information on the difference between the first charge on the first battery cell and the second charge on the second battery cell discharging of the battery pack [0073] the CPU 71 decides a charge voltage V1 of the assembled battery 30 based on the difference in charge amount between the secondary batteries 31 due to calculated self-discharge capacities [0072]. As such the CPU stores the difference in charge amount (i.e. maintain information on a difference between the first and second charges) in order to calculate its charging voltage).
It would have been obvious to a person of ordinary skill in the art to modify 
As to claim 18, Lupu in view of Taylor Jr in view of Fukushima teaches the battery system of claim 17, wherein the control circuitry is configured to compute an updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following a discharge period (DT) using information on discharge period duration ([0072] and Fig. 13 S110 of Fukushima. CPU 71 calculates self-discharge capacity [mAh] during the non-operating time (DT) of the discharge circuit 65 by multiplying values of self discharge currents [mA] of the respective secondary batteries 31 stored in the memory 73 by the time difference DT and estimates a difference in charge amount by calculating the difference between the largest self-discharge capacity and the smallest self-discharge capacity of secondary batteries 31). 
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Lupu to be configured to compute an updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following a discharge period using information on discharge period duration, as taught by Fukushima in order to decide the highest charge to charge the secondary batteries 31 such that do not become an 
As to claim 19, Lupu in view of Taylor Jr  in view of Fukushima teaches the battery system of claim 18 wherein the control circuitry is configured to compute the updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following the discharge period using information on a first parasitic current drawn from the first battery cell through the control circuitry when the control circuitry is in a quiescent state and a second parasitic current drawn from the second battery cell through the control circuitry when the control circuitry is in the quiescent state ( Based on the specification, the Examiner interprets “the control circuitry is in the quiescent state” as “uneven parasitic (quiescent) drain currents for cells” ([0072] and Fig. 13 S110 of Fukushima).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Lupu to be configured to compute the updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following the discharge period using information on a first parasitic current drawn from the first battery cell through the control circuitry when the control circuitry is in a quiescent state and a second parasitic current drawn from the second battery cell through the control circuitry when the control circuitry is in the quiescent state, as taught by Fukushima in order to decide the highest charge to charge the secondary batteries 31 such that do not become an overvoltage (do not exceed 4V) as taught by Fukushima [0073]).

As to claim 20, Lupu in view of Taylor Jr in view of Fukushima teaches the battery system of claim 17, wherein the control circuitry is configured to compute an updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following a charge period using information on bleed resistor use during charging (Fig. 4 422 of Lupu. During charging (402), detection of difference between the first and second charges (S418) continues after switch 104 is activated (i.e. 422 back to 404-418). 
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moorhead et al (US 20140049222) is cited for having SOC vs. OCV curves for individual cells and measuring SOC through current integration and charging according.
Maruyama et al (US 20110169453) is cited for activating individual balancing circuits when at least one cells charge voltage is approaching a threshold before another cell. 
Sawayanagi et al (US 20130057218) is cited for showing prior art that stops charging pack when one cell reaches maximum voltage.
BRYNGELSSON (US 20160181838) stops charging a parallel pack when one of the cells reaches a voltage threshold
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859